Order entered January 21, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00007-CR
                                     No. 05-14-00008-CR

                            SENRICK WILKERSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                     Trial Court Cause Nos. F10-01183-J, F10-01184-J

                                           ORDER
       The Court has received appellant’s appeals from the trial court’s order denying his

motion for post-conviction DNA testing. The records have not yet been filed in the appeals and

are overdue. Additionally, it does not appear counsel has been appointed to represent appellant

in the appeals. Appellant has filed a pro se motion to “compel Dallas County courts to provide

documents.”

       The Court DENIES appellant’s January 16, 2014 pro se motion to the extent he seeks to

compel production of documents that may not be in the record before the trial court.
        The Court ORDERS the trial court to make findings of fact regarding whether appellant

has been deprived of the clerk’s and reporter’s records because of ineffective counsel, indigence,

or for any other reason.

       The trial court shall first determine whether appellant is indigent and entitled to court-
        appointed counsel. If appellant is indigent, the trial court is ORDERED to appoint
        counsel to represent appellant in the appeals. If the trial court finds appellant is not
        indigent, it shall determine whether appellant has retained counsel to represent him in the
        appeals.

       The trial court shall next determine: (1) the name and address of each court reporter who
        recorded the proceedings in this cause; (2) the court reporter’s explanation for the delay
        in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
        be filed.

       The trial court shall next determine the date by which the clerk’s records will be filed.


        We ORDER the trial court to transmit a record, containing the written findings of fact,

any supporting documentation, and any orders, to this Court within THIRTY DAYS of the date

of this order.


        The appeals are ABATED to allow the trial court to comply with this order. The appeals

shall be reinstated thirty days from the date of this order or when the supplemental record is

received, whichever is earlier.


                                                      /s/     LANA MYERS
                                                              JUSTICE